GRAVES, Justice.
Upon appellant’s plea of guilty of the offense of forgery, and the waiver of a trial by jury, the court assessed his penalty at two years’ confinement in the penitentiary.
*1118Appellant, however, filed a motion for new trial, and upon the overruling of same by the trial court the appellant gave notice of appeal to this court. Since his appeal was perfected, the appellant has filed a written request, verified by his affidavit, asking for the privilege of withdrawing his appeal. The request is granted, and the appeal is ordered dismissed..